DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 3/25/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/27/2020 listed below have been reconsidered as indicated:
a)	The objection to the title is withdrawn in view of the new title.

b)	The objection to the abstract is withdrawn in view of the amendments to the abstract.

c)	The objection to the specification are withdrawn in view of the amendments to the specification.

d)	The objections of claims 7 and 8 are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 6, 7, 8 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the amendments to claims 6-9.

f)	The rejections of: claim(s) 1-2, 4, 7 and 9-11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Feinberg (US 2014/0128283 A1); claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Feinberg (US 2014/0128283 A1); and claims 1, 5-6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg (US 2014/0128283 A1; cited on the 4/5/2019 IDS) in view of McDonald (Nature Structural & Molecular Biology. 2011. 18(8):867-874 with Online Methods) are withdrawn in view of the amendments to claim 1.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The following objections have been maintained.
The drawings are objected to because the text in the scans for Figures 1A-F, 2A-E, 3A-G, 9, 14A-F and 22 is not legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Remarks state that replacement sheets were filed; however, as of the completion of this Office action, only the drawings dated 4/5/2019 have been received.

Claim Interpretation
	The term “PDAC” is interpreted in view of the instant specification as an acronym for “pancreatic ductal adenocarcinoma” (para. 5).

	The term “LOCK” is interpreted in view of the instant specification as an acronym for “large organized chromatin K9-modified” (para. 5) or “large organized heterochromatin lysine (K)-9 modified domains” as specified in claim 1. The terms “large organized chromatin K9-modified” or “large organized heterochromatin lysine (K)-9 modified domains” are understood to be variations of a name for a single element.

	Claim 1 is drawn to a method of “identifying a target for epigenetic reprogramming”. The method requires three active steps. 
	The first step is detecting large organized heterochromatin lysine (K)-9 modified domains or LOCK and detecting large DNA hypomethylated blocks. The detection occurs in a region of DNA in a cell from a subject having cancer.
	The second step is contacting the cell with a reprogramming agent.
	The third step is identifying one or more epigenetic changes in the DNA. The identifying of the epigenetic changes in the DNA results in identifying epigenetic reprogramming of the cell. The step does not define or limit the types of epigenetic changes in the DNA and encompasses those detected as a result of the first recited steps as well as any other epigenetic changes, such as hypermethylation of regions, changes in hydroxymethylation, changes in histone modification, etc.

The combination of the three steps once preformed results in identifying a target for epigenetic reprogramming.

In claim 1, the term “reprogramming agent” is interpreted in view of the instant specification as agents, such as miRNA, that interact and alter well-known genes associated with pluripotency. The genes include those listed in paragraph 122. See also paragraphs 120-121. 

	Claim 2 depends from claim 1 and further limits the cell to one from a solid tumor, which does not include cancers such as leukemia.

	Claim 3 depends from claim 1 and further limits the subject to one that has PDAC and/or is at risk of having metastasis of PDAC. The claim requires the subject to have PDAC or has PDAC that is at risk of metastasizing.



	Claim 5 depends from claim 1 and further limits the detecting step to comprising an analysis of H3K27Ac and/or H3K9Ac. The claim is interpreted as limiting how the detecting of LOCKs is to be carried out along with the detecting of large DNA hypomethylated blocks.

	Claim 6 depends from claim 1 and further limits the detecting step to comprising Western blotting.

	Claim 7 depends from claim 1 and further limits the detecting step to comprising ChIP with antibodies to H3K9Me2/3 and/or H4K20Me3. The claim further includes an optional step of sequencing after the detection by ChIP. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

	Claim 8 depends from claim 1 and further limits the detecting step to comprising ChIP with antibodies to H3K27Ac and/or H3K9Ac. The claim further includes an optional step of sequencing after the detection by ChIP. Claim scope is not limited by claim 
	
	Claim 9 depends from claim 1 and further limits the detecting step to comprising whole genome bisulfite sequencing.

	Claim 10 depends from claim 2 and further requires a step of gene expression analysis.

	Claim 11 depends from claim 1 and states in a “wherein” there is an absence of driver mutations for metastasis. The clause does not refer to an element of claim 11 and does not recite any active methods steps or modify the steps or elements of claim 1. The clause is interpreted as describing a property or finding that naturally flows from performing the active method steps recited in claim 1.

	Claim 12 depends from claim 1 and further requires a step of the analysis of euchromatin islands and/or euchromatin LOCKs. Euchromatin is a form of chromatin that is enriched in genes and often under active transcription. The type of analysis or how it is carried out is not limited by the claim. In view of the instant specification analysis of H3K27Ac or H3k36Me3 is encompassed by an analysis of euchromatin islands and/or euchromatin LOCKs (para. 181).



	New claim 28 depends from claim 27 and requires comparing the M value of the sample to a control M value.

	New claim 29 depends from claim 28 and describes the source of the control M value.

	New claim 30 depends from claim 27 and describes the range of M values and what they define, i.e. M values from about -0.5 to 0.5 defined unmethylated sites.

	New claim 31 depends from claim 1 and further describes identifying epigenetic reprogramming by stating it comprises identifying one or more epigenetic changes selected from the group consisting of: chromatin modification, oxidoreductase capacity, differentiation state, chemoresistance and oncogene addiction. The identifying of epigenetic reprogramming as stated in the claims is a result that flows from identifying one or more epigenetic changes in the DNA as provided in the “thereby” clause 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new rejections.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 states “identifying epigenetic reprogramming comprises identifying one or more epigenetic changes selected from the group consisting of: chromatin modification, oxidoreductase capacity, differentiation state, chemoresistance and 
It appears that claim 31 attempts to limit the one or more epigenetic changes in the DNA to the group consisting of: chromatin modification, oxidoreductase capacity, differentiation state, chemoresistance and oncogene addiction. The instant specification does not describe how such observations, e.g. identifying chemoresistance, leads to identifying an epigenetic change in DNA or what type of epigenetic change is being identified in the DNA in particular.
Chemoresistance may occur independent of epigenetic changes. Chemoresistance is well known to occur in a number of contexts as the result of mutations within genes.
The instant specification states that gene expression from reprogrammed regions consistent with their individual malignant properties, including oxidoreductase capacity, differentiation state, chemoresistance and oncogene addiction. In other words, applicant observed widespread epigenetic reprogramming involving large-scale reprogramming of histone H3K9 and DNA methylation within larger heterochromatin domains as well as regional changes in gene regulatory modifications. These changes lead to gene expression changes that lead to the phenotypic changes in the cells. See para. 234. The passage describes epigenetic changes in DNA as an indicator of phenotypic changes to a cell. The types of phenotypic changes resulting from a particular type of epigenetic change in DNA is not described.

Based on the guidance in the specification and the scope of the claim, the embodiments of claim 31 are not adequately described.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recites “identifying one or more epigenetic changes in the DNA”. The phrase “the DNA” lacks proper antecedent basis. It is unclear if the phrase is referring to the “region of DNA” in which LOCKS and large DNA 
Claims 2-12 and 27-31 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, it is unclear one what basis epigenetic changes in the DNA are to be identified. Epigenetic changes are relative to another sample or cell. It is unclear what and what does not constitute an epigenetic change in the DNA because no reference DNA is described.
Claims 2-12 and 27-31 depend from claim 1 and are rejected for the same reason.
Regarding claim 27, the claim recites “determining a methylation rate of the sample by converting to an M value”. First, it is noted that the recitation “the sample” lacks proper antecedent because the claim no longer sets forth a “sample” in view of the amendments to claim 1.
Second, it is unclear what is being converted to an M value as the claim does not specify an element that is converted.
Regarding claim 28, the claim refers to “the sample” and depends from claim 27. The recitation “the sample” lacks proper antecedent because the claim no longer sets forth a “sample” in view of the amendments to claim 1.
Regarding claim 30, the claim states the M value ranges from about -0.5 to 0.5 in unmethylated sites and about 0.5 to 1.5 for baseline levels of methylation. It is 
Regarding claim 31, the claim further describes “identifying epigenetic reprogramming”, which claim 1 states is the result of identifying one or more epigenetic changes in the DNA”. In other words, claim 1 involves identifying epigenetic reprogramming of the cell by identifying one or more epigenetic changes in the DNA. 	Claim 31 describes identifying epigenetic reprogramming by identifying one or more epigenetic changes selected from the group consisting of: chromatin modification, oxidoreductase capacity, differentiation state, chemoresistance and oncogene addiction. The members of the group are not necessarily reflective of epigenetic changes in the DNA, which claim 1 requires.
While applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “epigenetic changes” is used by the claim to mean a change in a cell’s phenotype while the accepted meaning is related to changes in the DNA of a cell, such as methylation profiles or histone modification. The term is indefinite because the specification does not clearly redefine the term.


Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634